


110 HR 2539 IH: To recognize the performance of the United States

U.S. House of Representatives
2007-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2539
		IN THE HOUSE OF REPRESENTATIVES
		
			May 24, 2007
			Mr. Perlmutter (for
			 himself, Ms. Clarke,
			 Ms. DeGette,
			 Mr. Hodes,
			 Mr. Murphy of Connecticut, and
			 Ms. Sutton) introduced the following
			 bill; which was referred to the Committee
			 on Armed Services
		
		A BILL
		To recognize the performance of the United States
		  military in Iraq, to begin the redeployment of National Guard units, and to
		  ensure the protection of the States.
	
	
		1.Short titleThis Act may be cited as the National
			 Guard Redeployment and Homeland Protection Act of 2007.
		2.FindingsCongress finds the following:
			(1)The members of the United States military
			 serving in Iraq have demonstrated the utmost bravery, honor, and sacrifice for
			 their country.
			(2)The Army National
			 Guard and Air National Guard comprise a significant portion of the enlisted
			 personnel serving in Iraq.
			(3)The Army’s effort
			 to implement the Army Force Generation Model is greatly complicated by the
			 lengthened deployments of Active, Reserve, and Guard components.
			(4)The National Guard
			 is overextended, and has frequently been given less than two years of
			 dwell-time between deployments to Iraq.
			(5)Much of the
			 equipment required to adequately train National Guard units for homeland
			 defense and combat readiness is currently in use in combat zones in
			 Iraq.
			(6)The Chief of the
			 National Guard Bureau has testified before Congress that the National Guard is
			 not a ready force.
			(7)The Commission on
			 the National Guard and Reserves concluded that 88 percent of National Guard
			 units are under-equipped in case of a domestic emergency.
			(8)Many States will
			 not have an adequate response to natural disaster due to the extended
			 deployment of National Guard units.
			(9)The National Guard
			 motto Always Ready, Always There is severely compromised by the
			 overdeployment, extended deployments, and lack of equipment of the National
			 Guard as a result of the War in Iraq.
			(10)The Constitution
			 recognizes the National Guard as the frontline defense of the homeland, and the
			 National Guard should be immediately trained and equipped to fully complete
			 that mission.
			3.Redeployment of
			 National Guard units to the United States
			(a)Completion of
			 redeploymentNot later than
			 90 days after the date of the enactment of this Act, the President shall
			 complete the redeployment of Army National Guard and Air National Guard units
			 serving in Operation Iraqi Freedom to the United States.
			(b)Return of
			 equipmentNot later than 90
			 days after the date of the enactment of this Act, the President shall return
			 all essential National Guard equipment used in Operation Iraqi Freedom to the
			 States for use for domestic security purposes.
			
